        Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
HECTOR GONZALEZ,                                                       :
                                                                       :
                                    Plaintiff,                         :       20-CV-7338 (JMF) (SLC)
                                                                       :
                  -v-                                                  :                ORDER
                                                                       :
COMMISSIONER OF SOCIAL SECURITY,                                       :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Earlier today, the Court received a letter, attached as Exhibit A, from Plaintiff Hector

Gonzalez, which appears to consist of a notice of overpayment Mr. Gonzalez received from the

Social Security Administration, dated December 14, 2020. Mr. Gonzalez is reminded that all

communications should be mailed to the Pro Se Intake Unit, 40 Centre Street, Room 105, New

York, NY 10007.

        Defendant shall promptly mail a copy of this Order to Plaintiff and file proof of such

service on the docket.

        SO ORDERED.

Dated: January 4, 2021                                     _
       New York, New York                                              JESSE M. FURMAN
                                                                     United States District Judge
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 2 of 9




                 EXHIBIT A




                                2
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 3 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 4 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 5 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 6 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 7 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 8 of 9
Case 1:20-cv-07338-JMF-SLC Document 24 Filed 01/04/21 Page 9 of 9
